        Case 1:20-cv-01718-JLT Document 19 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    D’RON BOTTS,                                    Case No. 1:20-cv-01718-JLT (PC)

12                       Plaintiff,                   ORDER DENYING MOTION FOR
                                                      WAIVER OF FILING FEE AND
13            v.                                      DIRECTING CLERK OF THE COURT
                                                      TO CLOSE CASE
14    CORCORAN STATE PRISON, et al.,
                                                      (Doc. 18)
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding in forma pauperis, has filed a motion to “drop this

18   suit.” (Doc. 18.) The Court construes the motion as a notice of voluntary dismissal. Pursuant to

19   Federal Rule of Civil Procedure 41(a)(1), a “plaintiff may dismiss an action without a court order

20   by filing . . . a notice of dismissal before the opposing party serves either an answer or a motion

21   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a notice of dismissal under Rule

22   41(a)(1) is properly filed, no order of the court is necessary to effectuate dismissal; the dismissal

23   is effective automatically. Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir.

24   1999). Because Plaintiff has filed a notice of dismissal, and no opposing party has filed an answer

25   or a motion for summary judgment, this action has terminated. Accordingly, the Court DIRECTS

26   the Clerk of the Court to close this case.

27          Plaintiff additionally requests that the Court not “charge [him] for this case.” (Doc. 18 at

28   1.) Prisoners proceeding in forma pauperis are “required to pay the full amount of a filing fee” of
        Case 1:20-cv-01718-JLT Document 19 Filed 09/01/21 Page 2 of 2


 1   any civil action they initiate. 28 U.S.C. § 1915(b)(1). The in forma pauperis statute provides that

 2   prisoners “shall be required to pay the full amount of a filing fee,” and the “the prisoner shall be

 3   required to make monthly payments of 20 percent of the preceding month’s income.” 28 U.S.C. §

 4   1915(b)(1)-(2) (emphases added). Therefore, according to the statute, the Court does not have

 5   discretion to waive the filing fee for this action. The filing fee obligations and payment amounts

 6   are mandatory. See, e.g., Soares v. Paramo, No. 3:13-cv-02971-BTM-RBB, 2018 WL 5962728,

 7   at *2 (S.D. Cal. 2018); Cartwright v. Sparks, No. 1:94-cv-06044-AWI, 2012 WL 394175, at *1

 8   (E.D. Cal. 2012); Adams v. Maricopa Cty. Sheriff's Office, No. 2:10-cv-01558-PHX-RCB, 2010

 9   WL 4269528, at *1-2 (D. Ariz. 2010). Accordingly, the Court DENIES Plaintiff’s motion for a
10   waiver of the filing fee.

11
     IT IS SO ORDERED.
12

13      Dated:     August 31, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
